PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/608,230
Filing Date: 25 Oct 2019
Appellant(s): HEWLETT-PACKARD DEVELOPMENT COMPANY, L.P.



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/05/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
The anticipation and indefiniteness rejections set forth in the Final Office Action dated 01/07/2022 from which the appeal is taken are being maintained by the examiner.

(2) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over BIRECKI (WO 2016/072966 A1), in view of ABBOTT (WO 2016/048348 A1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar selective heating techniques to the pre-heating of the prior art in order to avoid unnecessary heating (e.g. more efficient heating) with a reasonable expectation of success.
	As to claim 1, BIRECKI teaches method of fabricating a three dimensional object, the method comprising: forming a layer of build material (Abstract and claim 1); controlling an array of heat sources to selectively heat a sub-region of the layer of build material, each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (array of LEDs configured to selectively apply light to only certain areas to heat; paras. 0066-67, 0072-73 and claim 7); depositing a fusing agent onto at least a part of the heated sub-region (Abstract and claim 1); and applying energy at least to the deposited fusing agent to enable fusing of build material to fabricate a layer of the three dimensional object (Abstract and claim 1).  As to claim 1, BIRECKI teaches the method of claim 1, wherein controlling the array of heat sources comprises: obtaining data representative of a layer of the three dimensional object to be fabricated; selecting a heat source from the array of heat sources on the basis of the obtained data; and activating the selected heat source and not activating a further heat source in the array to selectively heat the sub-region of the layer of build material prior to depositing the fusing agent (para. 0103).
	As to claim 3, BIRECKI teaches the method of claim 1, wherein the LED is an ultraviolet LED, UV-LED (para. 0072).
	As to claim 4, BIRECKI teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (paras. 0072-73).
	As to claim 6, BIRECKI teaches the method of claim 1, comprising depositing the fusing agent onto a first part of the heated sub-region and not onto a second part of the heated sub-region (selective dispensing coalescing agent, including regions without; paras. 0040, 0058-61).
	As to claim 7, BIRECKI teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (para. 0067).  Paragraph 0067 states “Pre-heating the layer 30 of the polymeric particle composition 10 may be accomplished using any suitable heat source that exposes the polymeric particle composition 10 in the fabrication bed 26 to the heat. Examples of suitable heat sources include thermal or light radiation sources.”  A skilled artisan would immediately understand “Examples of suitable heat sources include . . . light radiation sources” to include the LED light source of paragraphs 0072-73.
	As to claim 8, BIRECKI teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent; and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (paras. 0066-0067).
	As to claim 1, ABBOTT teaches method of fabricating a three dimensional object, the method comprising: forming a layer of build material (Figs. 1-8 and 10-11); controlling an array of heat sources to selectively heat a sub-region of the layer of build material, each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (Figs. 1-8, 10-11, 19); depositing a fusing agent onto at least a part of the heated sub-region (Figs. 1-8, 10-11); and applying energy at least to the deposited fusing agent to enable fusing of build material to fabricate a layer of the three dimensional object (Figs. 1-8, 10-11).  As to claim 1, ABBOTT teaches the method of claim 1, wherein controlling the array of heat sources comprises: obtaining data representative of a layer of the three dimensional object to be fabricated; selecting a heat source from the array of heat sources on the basis of the obtained data; and activating the selected heat source and not activating a further heat source in the array to selectively heat the sub-region of the layer of build material prior to depositing the fusing agent (CAD determines lighting instructions; paras. 0001, 0008, 0011, 0016, 0032, 0035-36, Fig. 18).
	As to claim 2, ABBOTT teaches the method of claim 1, wherein each heat source comprises a plurality of LEDs (para. 0038 and Fig. 19).
	As to claim 4, ABBOTT teaches the method of claim 1, wherein each heat source in the array of heat sources comprises a same number of LEDs (para. 0038 and Fig. 19).
	As to claim 6, ABBOTT teaches the method of claim 1, comprising depositing the fusing agent onto a first part of the heated sub-region and not onto a second part of the heated sub-region (selective dispensing coalescing agent, including regions without; Figs. 1-8).
	As to claim 18, ABBOTT and BIRECKI teach activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer for a predetermined amount of time calculated to achieve preheating of the sub-region (BIRECKI, exposure time, paras. 0072, 0074; ABBOTT, paras. 0023, 0026, 0030).
	As to claim 20, BIRECKI teach the preheating and applying energy to enable fusing of build material having deposited fusing agent are both performed with the same array of heat sources, the method further comprising applying different levels of power with the array of heat sources when preheating as compared to enabling fusing (BIRECKI, paras. 0066-0067).
	Neither BIRECKI nor ABBOTT explicitly teaches only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1); including controlling the array of heat sources to preheat only the selected sub-region and a bloom region around the selected sub-region, and to not preheat the entire layer of build material (claim 16); activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer until a temperature sensor indicates preheating is complete (claim 17); or the heat sources are not uniformly sized (claim 19).
As to claim 1, both BIRECKI and ABBOTT provide implicit motivation to pre-heat only areas that will receive a fusing agent for solidification.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.”  DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Here, BIRECKI teaches “the light source is configured to apply energy to only certain area(s) of the whole surface of a layer of polymeric particles” (para. 0073).  This light source is used for both pre-heating and sintering (paras. 0066-0068).  A skilled artisan would recognize that this selective light source prevents unwanted heating or sintering.  In other words, it was common sense to apply selective radiation arrays (e.g. LEDs, BIRECKI, para. 0072, for example) to selectively pre-heat only areas that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object in order to increase print efficiency by save energy, prevent unwanted pre-heating, etc.  Thus, as in DyStar, here “the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
As to claim 16, BIRECKI teaches to control LEDs heat sources accordingly (paras. 0057, 0059, 0063, 0069, 0083).  “Bloom region” is not defined in the claims and encompasses any region “around” any “sub-region.”  The specification provides one example that “[i]llumination of the area around the pattern 230 may be referred to as "blooming"” (para. 0044).  This seems to be the area outside of a specific “illumination of a region of a layer of build material, the region including the pattern 230.”  Even if claim 16 was interpreting as incorporating the example from the specification, yet blooming is just a term given by Applicants for the area outside a specific pattern/3D object region.  Thus, even under this single example, yet BIRECKI teaches to reduce undesired heating beyond regions close to the specific pattern/3D object region as explained above.
As to claim 17 a temperature sensor in inferred in BIRECKI and ABBOTT when these references requiring heating to specific temperatures because one cannot know a temperature of something without a sensor.
As to claim 19, the Office takes official notice that non-uniform sized heat elements (including non-uniform LEDs, e.g. different sizes and shapes of LED) are a known option in 3D printing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar pre-heating and fusing techniques to achieve familiar results with a reasonable expectation of success.

Claim Rejections - Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-4, 6-8 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,538,032, in view of TJELLESEN (US 2020/0398482), BIRECKI (WO 2016/072966 A1) and ABBOTT (WO 2016/048348 A1).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar LED arrays to the heating and fusing technique of the conflicting claims to allow greater heating and fusing accuracy with a reasonable expectation of success.
As to claims 1 and 5-6, the conflicting claims teach a method of fabricating a three dimensional object, the method comprising: forming a layer of build material (conflicting claims 1, 7, 12); controlling an array of heat sources to selectively heat a sub-region of the layer of build material (conflicting claims 1, 7, 12); depositing a fusing agent onto at least a part of the heated sub-region (conflicting claims 1, 7, 12); and applying energy at least to the deposited fusing agent to enable fusing of build material to fabricate a layer of the three dimensional object (conflicting claims 1, 7, 12).	
The conflicting claims do not explicitly teach only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1); including controlling the array of heat sources to preheat only the selected sub-region and a bloom region around the selected sub-region, and to not preheat the entire layer of build material (claim 16); activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer until a temperature sensor indicates preheating is complete (claim 17); or the heat sources are not uniformly sized (claim 19); each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (claim 1); or claims 2-4 and 7-8.
As to claim 1, both BIRECKI and ABBOTT provide implicit motivation to only pre-heat areas that will receive a fusing agent for solidification.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.”  DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Here, BIRECKI teaches “the light source is configured to apply energy to only certain area(s) of the whole surface of a layer of polymeric particles” (para. 0073).  This light source is used for both pre-heating and sintering (paras. 0066-0068).  A skilled artisan would recognize that this selective light source prevents unwanted heating or sintering.  In other words, it was common sense to apply selective radiation arrays (e.g. LEDs, BIRECKI, para. 0072, for example) to selectively pre-heat only areas that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object in order to increase print efficiency by save energy, prevent unwanted pre-heating, etc.  Thus, as in DyStar, here the combination “the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
As to claim 16, BIRECKI teaches to control LEDs heat sources accordingly (paras. 0057, 0059, 0063, 0069, 0083).  “Bloom region” is not defined in the claims and encompasses any region “around” any “sub-region.”  The specification provides one example that “[i]llumination of the area around the pattern 230 may be referred to as "blooming"” (para. 0044).  This seems to be the area outside of a specific “illumination of a region of a layer of build material, the region including the pattern 230.”  Even if claim 16 was interpreting as incorporating the example from the specification, yet blooming is just a term given by Applicants for the area outside a specific pattern/3D object region.  Thus, even under this single example, yet BIRECKI teaches to reduce undesired heating beyond regions close to the specific pattern/3D object region as explained above.
As to claim 17 a temperature sensor in inferred in BIRECKI and ABBOTT when these references requiring heating to specific temperatures because one cannot know a temperature of something without a sensor.
As to claim 19, the Office takes official notice that non-uniform sized heat elements (including non-uniform LEDs, e.g. different sizes and shapes of LED) are a known option in 3D printing.
	As to claim 3, BIRECKI teaches “[t]he radiation-energy is emitted from an
energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  
	Further as to claim 7, TJELLESEN teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47).
	As to claim 8, TJELLESEN teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent (LED array energy source used to preheat before apply absorber using lower intensity and/or higher wavelength, then use same LED array to apply energy for sinter using higher intensity and/or lower wavelength; paras. 0054, 0071, 0087, 0116, 0145 and claim 47); and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (id.).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar pre-heating and fusing techniques to achieve familiar results with a reasonable expectation of success.

Instant claims 1-4, 6-8 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent Application No. 16/608234, in view of TJELLESEN (US 2020/0398482), BIRECKI (WO 2016/072966 A1) and ABBOTT (WO 2016/048348 A1).
The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar build material pre-heating and LED arrays to the 3D printing technique of the conflicting claims in order to more quickly print with greater fusing accuracy with a reasonable expectation of success.
As to claims 1 and 5-6, the conflicting claims teach a method of fabricating a three dimensional object, the method comprising: forming a layer of build material (conflicting claims 1-15); depositing a fusing agent onto at least a part of the heated sub-region (conflicting claims 1-15); and applying UV-LED energy at least to the deposited fusing agent to enable fusing of build material to fabricate a layer of the three dimensional object (conflicting claims 1-15).	
The conflicting claims do not explicitly teach only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object (newly amended claim 1); including controlling the array of heat sources to preheat only the selected sub-region and a bloom region around the selected sub-region, and to not preheat the entire layer of build material (claim 16); activating the heat sources with the portions of the layer of build material that will receive the fusing agent to preheat the sub-region of the layer until a temperature sensor indicates preheating is complete (claim 17); or the heat sources are not uniformly sized (claim 19); each heat source being individually addressable in the array to emit radiation independently of any other heat source in the array, wherein each heat source comprises a light-emitting diode, LED (claim 1); or claims 2-4 and 7-8.
As to claim 1, both BIRECKI and ABBOTT provide implicit motivation to only pre-heat areas that will receive a fusing agent for solidification.  “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.”  DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006)).  Here, BIRECKI teaches “the light source is configured to apply energy to only certain area(s) of the whole surface of a layer of polymeric particles” (para. 0073).  This light source is used for both pre-heating and sintering (paras. 0066-0068).  A skilled artisan would recognize that this selective light source prevents unwanted heating or sintering.  In other words, it was common sense to apply selective radiation arrays (e.g. LEDs, BIRECKI, para. 0072, for example) to selectively pre-heat only areas that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object in order to increase print efficiency by save energy, prevent unwanted pre-heating, etc.  Thus, as in DyStar, here the combination “the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
As to claim 16, BIRECKI teaches to control LEDs heat sources accordingly (paras. 0057, 0059, 0063, 0069, 0083).  “Bloom region” is not defined in the claims and encompasses any region “around” any “sub-region.”  The specification provides one example that “[i]llumination of the area around the pattern 230 may be referred to as "blooming"” (para. 0044).  This seems to be the area outside of a specific “illumination of a region of a layer of build material, the region including the pattern 230.”  Even if claim 16 was interpreting as incorporating the example from the specification, yet blooming is just a term given by Applicants for the area outside a specific pattern/3D object region.  Thus, even under this single example, yet BIRECKI teaches to reduce undesired heating beyond regions close to the specific pattern/3D object region as explained above.
As to claim 17 a temperature sensor in inferred in BIRECKI and ABBOTT when these references requiring heating to specific temperatures because one cannot know a temperature of something without a sensor.
As to claim 19, the Office takes official notice that non-uniform sized heat elements (including non-uniform LEDs, e.g. different sizes and shapes of LED) are a known option in 3D printing.
	As to claim 3, BIRECKI teaches “[t]he radiation-energy is emitted from an
energy source 40, such as. . . UV [] light emitting diodes (LED), or lasers with specific wavelengths” (para. 0072).  These LED arrays allow selective fusing to prevent unwanted fusing in areas without coalescing agent, or in areas not intended to be fused (para. 0001).  
	Further as to claim 7, TJELLESEN teaches the method of claim 1, wherein applying energy to the deposited fusing agent comprises controlling the array of heat sources to heat the deposited fusing agent (LED array energy source used to preheat before apply absorber, then use same LED array to apply energy for sinter; paras. 0054, 0071, 0087, 0116, 0145 and claim 47).
	As to claim 8, TJELLESEN teaches the method of claim 1, the method comprising: applying a first amount of radiation to heat the sub-region prior to depositing the fusing agent (LED array energy source used to preheat before apply absorber using lower intensity and/or higher wavelength, then use same LED array to apply energy for sinter using higher intensity and/or lower wavelength; paras. 0054, 0071, 0087, 0116, 0145 and claim 47); and applying a second amount of radiation to heat the deposited fusing agent, the second amount of radiation being higher than the first amount of radiation (id.).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar pre-heating and fusing techniques to achieve familiar results with a reasonable expectation of success.

Prior Art
The following prior art is pertinent: US 20180126646; US 20180186074; US 20180215092; US 20180272601; US 20190001570; US 20190030800.

(3) NEW GROUNDS OF REJECTIONS
	None.

(4) Withdrawn Grounds of Rejection
	None.

(5) Response to Arguments
	Applicants continue to argue as before: the prior art fails to teach or suggest selective pre-heating.  The Office continues to disagree: the prior art, as a whole, in light of common sense, provides motivation to pre-heat only areas that will receive a fusing agent for solidification.  This allows what any ordinary artisan would understand: prevent unwanted fusing or solidification, and faster fusing or solidification where it is wanted.  This concept is routine in the art as demonstrated by the cited prior art.  In fact, BIRECKI explicitly teaches pre-heating as previously explained (paras. 0066-67): 
	In this example, after the layer 30 comprising the polymeric particle composition 10 Is formed over the fabrication bed 28, the layer 30 is exposed to heating (as shown In Fig. 58} to bring the particles to a working temperature. Heating may be performed to pre- heat the polymeric particle composition 10, and thus in some examples it is desirable that the particles are pre-heated to a working temperature below the lowest melting temperature of the polymeric particles 12, 14, 16 in the polymeric particle composition 10. For example, this working temperature may be between about 2 "C below and about 100 *C below the melting temperature of the polymeric particles ~ e.g., between about 5 *C below and about 50 : C below, between about 0 °C below and about 30 : C below, etc. Other temperature values are also possible. In one example, the particles are preheated to a temperature between about 10 °C and about 25 C'C belo the melting temperature of the thermoplastic of the particles. As such, th temperature selected will depend upon the polymeric particle composition 10 that is employed:. In one example, the (pre-) heating temperature ranges from about 50 °C to about 350 °C. in another example, the heating temperature ranges from about 80 °C to about 170 "C. Other temperatures are also possible.
	Pre-heating the layer 30 of the polymeric particle composition 10 may be accomplished using any suitable heat source that exposes the polymeric particle composition 10 in the fabrication bed 26 fo the heat. Examples of suitable heat sources include thermal or light radiation sources.

As does ABBOTT (para. 0020, for example (explaining Figures)): 
Referring now also to Fig. 10, a first layer 30 of build material 14 is formed in manufacturing bed 24 as shown in Fig. 1 (block 102 in Fig. 1 1 ). in some implementations, it may be desirable to pre-heat build material 14, particularly in the first few layers, to help keep each layer flat during
coalescence and solidification, individual layers of build material 14 may be pre-heated in manufacturing bed 24, as shown in Fig. 1 (block 104 in Fig. 10), or build material 14 may be pre-heated in supply bed 18, or a combination of heating in both beds 18 and 24. "Pre-heating" in this context refers to heating before light is applied to coalesce build material for coalescence, as described below with reference to Fig. 4. While the pre-heating temperature will vary depending on the characteristics of build material 14, the pre-heating temperature usually will be 20°C to 50°C below the melting point or the sintering point for a nylon 12 powdered build material. Any suitable heater 32 may be used, in the example shown in Fig. 1 , heater 32 includes a heating lamp positioned over bed 24. In other examples, heater 32 may include a resistive heater in the powder bed used alone or with a heating lamp.

Applicants fail to address these facts.  In sum, the only difference between the explicit teachings of the prior art and the claimed invention is selective pre-heating of only areas of sintering or solidification; yet, this is common to sense to prevent unwanted sintering or solidification, allowing more efficient printing.
	The claims fail to recite any novel or non-obvious technique for doing this; instead they recite the broad principle of “controlling an array of heat sources to selectively preheat a sub-region of the layer of build material . . . wherein only heat sources aligned with portions of the layer of build material that will receive a fusing agent for solidification based on data defining a slice of the object are activated for preheating the sub-region of the layer of build material, the sub-region being only a portion of the layer of build material corresponding to the slice of the object.”  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        
Conferees:
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743           

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.